Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
	Claims 1-20 are pending. Claims 5, 10-12, 16 and 20 are canceled. The remaining claims are amended. Claims 1-4, 6-9, 13-15 and 17-19 are pending.

Response to Arguments
	The drawing objections are withdrawn in view of the replacement drawings submitted.
	The objection to the specification is withdrawn in view of the amended abstract.
	The claim objections are withdrawn in view of the claim amendments.
	The 112 rejections of the claims are withdrawn in view of the claim amendments.

Claim Rejections - 35 USC § 112

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 1 recites the limitation "said insurance policies based on current needs and context".  
	Claim 1 recites the limitation "activation of ". 
There is insufficient antecedent basis for these limitations in the claim.
	Claims 1-4, 6-9, 13-15 and 1-19 recite “allow a user…to select a policy from said insurance policies…and to finalize a purchase of the selected policy…presents a list of available ones of said insurance policies…displays…one or more insurance proposals,…selection of a payment method…
	The claims as recited above move from presents a list of…policies to displays…one or more insurance proposals to selection…of a payment method without actually reciting the selection of an insurance policy for which to make payment on and are therefore indefinite. 

Drawings
The drawings were received on 01/12/2022.  These drawings are accepted.

Specification
The specification and abstract amendments submitted 01/12/2022 are accepted.




The closest prior art is:
Peterson – 2016/0203561 – Modularly configurable visual representation of insurance coverage
[0044] Once the requisite information has been obtained, the processing 
system 102 can generate a visual representation of the insurance policy for the 
object and store the representation in one or more databases 110 and/or its 
data storage component 116 as well as display it using user interface component 
106 on the user device 104.  The user using device 104, which can include a 
software application (e.g., a mobile application that can be downloaded to the 
device 104) capable of generating one or more user interfaces for display using 
user interface component 106, can submit data relating to the property and/or 
any items related to the property that should be considered in determination of 
an insurance policy quote and generation of a visual representation of the 
policy.  In order to submit information, the user can be prompted to enter 
login credentials to access the software application, submit information/data, 
and/or view any user interfaces that may be generated and forwarded to the 
device 104 by the processing system 102.  In the exemplary implementation of an 
insurance claim relating to a real property, the user can also use the software 
application to edit the information contained in various user interfaces (as 
shown and discussed in connection with FIGS. 3a-3h) generated by the processing 
system 102 and/or verify that the information contained in the generated user 
interfaces is accurate.  In some implementations, the processing system 102 can 
also perform its own verification of information submitted using the user 
device 104.  This can be accomplished by accessing third party sources 118 and 
verifying the information.  The third party sources 118 can be government 
databases, private databases, news sources, social networks, etc. 

MOBILE PHONE LOCATION BASED INSURANCE SYSTEM AND METHOD
KR 100546486 B1
Abstract
The present invention relates to the insurance system and method using a location -based mobile handsets , airports or If you have a particular area , such as the harbor to identify the location of mobile phone handsets and introduce insurance products in the ARS system , such as a callback to the subscriber callback by sending a text message to introduce insurance products such as travel insurance and insurance for leisure in a particular region If you want to subscribe to perform the payment has the advantage that it can cope with the risks that may occur if the introduction of appropriate insurance products to suit your situation based on the location of the subscriber by allowing insurance.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/           Primary Examiner, Art Unit 3694